DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Preliminary Amendment filed 3/21/2022.
Claims 1-20 are cancelled.
Claims 21-40 are added.
Claims 21-40 are pending.
Claims 21, 31, and 40 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Allowable Subject Matter
Claims 22-30 and 32-39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 31, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7-8 of U.S. Patent No. 11,204,863 ("Sheffler").  The following table illustrates the similarities between exemplary independent claim 21 and claims of Sheffler, with the similarities highlighted in bold:
Instant Application, Independent Claim 21
Sheffler, claims 1-2 and 7-8
21.	A memory controller component to control a memory integrated-circuit (IC) having a programmable register and a memory core, the memory controller component comprising: a command/address interface; a data interface; and control circuitry to: output, to the memory IC, a data-write command via the command/address interface and write data via the data interface, the data-write command instructing the memory IC to write the write data to the memory core; output, via the command/address interface, a register-write instruction and corresponding data values to the memory IC, the register-write instruction instructing the memory IC to store the data values within the programmable register; and output a memory access command and an address value to the memory IC via the command/address interface, the memory access command instructing the memory IC to write the data values sourced from the programmable register, to the memory core at location indicated by the address value.
1. A memory integrated-circuit (IC) comprising: a memory core; a programmable register; a signaling interface to receive a memory access command and address value; and control circuitry responsive to the memory access command to retrieve data values from the programmable register and store the data values at locations, within the memory core, indicated by the address value.
2. The memory IC of claim 1 wherein the signaling interface is further to receive a register-write command prior to receiving the memory access command, and the control circuitry comprises register-write circuitry to store the data values within the programmable register in response to the register-write command.
7. The memory IC of claim 1 wherein the memory core comprises a memory cell array and a sense amplifier bank and wherein the control circuitry to store the data values within the memory core in response to the memory access command comprises circuitry to store the data values at locations within the sense amplifier bank indicated by the address value.
8. The memory IC of claim 7 wherein the control circuitry to store the data values within the memory core in response to the memory access command further comprises circuitry to transfer the data values, in response to the memory access command, from the locations within the sense amplifier bank to corresponding locations in a row of memory cells within the memory cell array.


The Examiner notes that the language of independent claims 31 and 40 is substantially similar to the language of exemplary independent claim 21; independent claims 31 and 40 are therefore rejected on the ground of nonstatutory double patenting using the same references and reasoning mutatis mutandis as used in the above rejection of independent claim 21 on the ground of nonstatutory double patenting. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:30 PM, Mountain.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel C. Chappell
Primary Examiner
Art Unit 2135


/Daniel C. Chappell/Primary Examiner, Art Unit 2135